Title: To Benjamin Franklin from Jean Le Rond d’Alembert, 25 July 1783
From: Alembert, Jean Le Rond d’
To: Franklin, Benjamin


          
            a Paris le 25 Juillet [1783]
          
          M. d’Alembert a l’honneur d’assurer son illustre et respectable
            confrere de son respectueux attachement, et lui fait mille remercimens du beau présent
            qu’il a reçu de lui.
         
          Addressed: A Monsieur / Monsieur
            franklin, / de l’Academie Royale des Sciences, / et Ministre plenipotentiaire / des
            Etats unis de l’Amerique / a Passy
        